EXHIBIT 10.21


The following form of agreement was executed by The Ohio Valley Bank Company and
each of the following directors on the dates indicated beside their names:


Name
 
Date of Agreement
     
Anna P. Barnitz
 
December 13, 2016
     
Brent A. Saunders
 
December 13, 2016





2016 DETERMINATION OF DIRECTOR'S FEES
 
FOR PURPOSES OF THE DIRECTOR RETIREMENT AGREEMENT
FOR _____________


THIS AGREEMENT is made this ______ day of December, 2016, by and between THE
OHIO VALLEY BANK COMPANY located in Gallipolis, Ohio (the "Company"), and
______________ (the "Director").
 
The Company and the Director entered into a DIRECTOR RETIREMENT AGREEMENT most
recently amended and restated on ____________________, 20__ (the "Agreement").
 
The Director agrees that Director's section 1.7 of the Agreement be amended to
read as follows:



1.7
"Fees" means the total annual board retainer and monthly fees paid to all
directors, earned by the Director during a Plan Year.  For purposes of clarity,
Fees does not include committee fees of any type, lead director fees or other
special director fees.



The parties, by executing this Agreement, hereby agree to the terms stated
herein.


 
DIRECTOR:
 
THE OHIO VALLEY BANK COMPANY
               
By:
     
 
Title:
 


